Title: From Thomas Jefferson to Richard Caswell, 11 November 1779
From: Jefferson, Thomas
To: Caswell, Richard



Sir
Williamsburg Nov. 11. 1779

I have lately received messages and informations from the Cherokee nation of Indians, painting their nakedness and general distress for want of European goods, so strongly as to call for pity and all possible relief. Their several settlements being contiguous to the two Carolinas and to Virginia they have at times received supplies I beleive from each of these states. Their great numbers however, and the extent of their settlements, when taken into view by any one of our states, bear a discouraging proportion to the moderate aids we can singly furnish, and render a general distribution of them very troublesome. These considerations have induced me to  take the liberty of submitting to your Excellency a proposition (as I do to Governour Rutlege also by a letter of this day’s date) to divide the trouble and task of supplying them among our three states. The division of those Indians into Southern, Middle, and Northern settlements, renders the apportionment of them obvious. The protecting from intrusion the lands of the Southern Cherokees and furnishing them with goods seems most convenient to South Carolina; the same friendly offices to the middle settlements seem most within your power, and the Northern settlements are convenient to us. The attachment which each settlement will by these means acquire to the particular state which is it’s immediate patron and benefactor, will be a bond of peace, and will lead to a separation of that powerful people. If this distribution should happily meet the approbation of your Excellency and of Govr. Rutlege, we shall do every thing in our power for discharging our duties to the Northern settlement. Knowing your disposition to have these people protected in the possession of their unpurchased lands, I also take the liberty of mentioning to you that the old Tassel in a late message to me complains of intrusions on their lands, and particularly of some attempts to take from them the Great island. This, by the late extension of our boundary, falling, as I understand, within your state, removes the application for protection to your Excellency, whose power alone can extend to the removal of intrusions from thence. As to so much of their lands as lie within our latitudes, as well as the lands of other Indians generally, our assembly now sitting has in contemplation to authorize the Executive to send patroles of the military through them from time to time to destroy the habitations which shall be erected in them by intruders. The bearer of this letter is a Major Martin, our agent residing with the Cherokees, who will be able to inform your Excellency of any particulars you may wish to learn. We have reason to beleive him a good kind of man and worthy of credit.
Intending to fix a post and small garrison in Powell’s valley, we have ordered part of a battalion thither to erect a stockade. But as it would be proper for them first to assemble together (being not yet embodied) at a nearer station, and there being a fort and houses at the Great island, we have taken the liberty of appointing their rendezvous at that fort, till there shall be so many embodied as may proceed with safety to Powell’s valley. We have reason to expect that their stay at that place will be very short and hope it will not be disagreeable to your Excellency. The necessity of immediate  orders, put it out of our power to apply for your previous approbation: we consider the measure still however subject to your pleasure and therefore take this early opportunity of acquainting you with it.
I have the honour to be with the greatest respect & esteem Your Excellency’s most obedient & most humble servt.
